Title: To Thomas Jefferson from William Taylor Barry, 24 December 1822
From: Barry, William Taylor
To: Jefferson, Thomas


Sir
Lexington
24th Decr 1822
I do myself the honour to enclose you by this mail the Report of the Commissioners appointed by the Legislature of Kentucky upon the subject of Common Schools. It was made at too late a period of the session to be acted on; it will be considered at the next session, and it is expected that the plan suggested in substance will be carried into execution.We have heard with regret of the accident that has happened to you by a fall from the step of your door, but are at the same time consoled with the information that no serious consequences are apprehended. That you may speedily recover & enjoy much happiness is the wish of all of us, and especially of one who is proud of the occasion to subscribe himselfyour friend & obdt. humbl sert.W. T. Barry.